  Case 3:16-cr-00168-MAS Document 76 Filed 04/01/21 Page 1 of 2 PageID: 157




                           UNITED STATES DISTRICT COURT
                                              for the
                                DISTRICT OF NEW JERSEY

                                                  :
                                                  : Hon. Douglas E. Arpert
 UNITED STATES                                    :
                                                  :
                v.                                :
                                                  : Crim. No. 16-168
 MIGUEL MARMOLEJOS                                :
                                                  :
                                                  : ORDER


       THIS MATTER, having come before the Court on a Petition and Order for Summons for

an Offender Under Supervision issued on February 17, 2021 by Hon. Michael A. Shipp, U.S.D.J.

(the “Petition”); and the United States being represented by Rachael A. Honig, Acting United

States Attorney (Jonathan M. Peck, Assistant United States Attorney, Appearing); and the

Defendant, Miguel Marmolejos, being represented by Michael Policastro, Esq.; and the parties

having appeared for an initial appearance regarding the Petition on April 1, 2021; and for the

reasons set forth by the Court at the hearing and for good cause shown,

It is on this 1st day of April, 2021, ORDERED that:

   1. Defendant shall submit to Home Incarceration and comply with all requirements related

       thereto as directed by the U.S. Probation Office. Defendant is restricted to his residence

       24 hours a day except for medical necessities, substance abuse and mental health

       treatment, court appearances, attorney visits, or other activities specifically approved by

       the Court.

   2. Defendant shall also submit to the Location Monitoring Program and comply with

       requirements as directed by the U.S. Probation Office. The location monitoring
Case 3:16-cr-00168-MAS Document 76 Filed 04/01/21 Page 2 of 2 PageID: 158




    technology is at the discretion of the U.S. Probation Office. The cost of the monitoring is

    waived.

 3. All other conditions of Defendant’s supervised release as set forth in the Judgment of

    Conviction dated January 7, 2021 and all other prior Judgments of the District Court shall

    remain in full force and effect.

 4. All conditions set forth herein shall remain in place until a hearing can be held on the

                                                  d by the Court.
    underlying Petition or until otherwise modified



                                                  HON. DOUGLAS E    E.. ARPERT
                                                                        A PE
                                                                        AR PERT
                                                                              R
                                                  United States Magistrate
                                                                Magi
                                                                  gistrate Judgee
                                                                  gi




                                              2
